Citation Nr: 0423094	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision issued by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a rating in 
excess of the veteran's then current 30 percent evaluation 
for PTSD.  The veteran voiced disagreement in April 2002.  
The RO issued a Statement of the Case (SOC) in June 2002 (and 
an effectuating rating decision) which reflects an increased 
evaluation for PTSD to 50 percent disabling.  But see AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran perfected his 
appeal for an increased rating in September 2002.


REMAND

The veteran was afforded an examination at a VA facility in 
connection with his current increased rating claim in 
December 2001.  The examination report reflects that the 
veteran's then-recent sobriety had significantly impacted his 
life through such things as increased irritability and anger 
outbursts.  Some symptoms such as depression had decreased.  
Current evidence is suggestive of changed symptoms.  Where 
the record does not adequately reveal the current state of 
the claimant's disability, the fulfilment of the statutory 
duty to assist requires that the most recent records be 
obtained and the veteran provided a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The medical records since December 2001 indicate that the 
veteran is now homeless (he had previously lived with his 
mother).  Additionally, a March 2002 VA medical record 
indicates that the veteran indicated increased symptoms such 
as intrusive thoughts and nightmares.  The May 2003 hearing 
transcript reflects that the veteran testified that he was 
afraid to be around other people in case of what he would do.  
He admitted to having slapped his sister.

The evidence of record also reveals that the veteran has 
since relapsed with his drug dependence.  The veteran is not 
service connected for drug or alcohol dependence.  A VA 
examination is also in order to determine which psychiatric 
symptoms can be attributable to the veteran's service-
connected PTSD and which symptoms are solely attributable to 
non-service connected drug and alcohol dependence.  But see 
Mittleider v. West, 11 Vet. App. 181 (1998) (When it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt be resolved in the 
claimant's favor, thus attributing such signs and symptoms to 
the service-connected disability).  

Additionally, a June 2002 VA medical record indicates that a 
staff psychiatrist filled out paperwork on the veteran's 
behalf for a Social Security Administration (SSA) claim.  
Records used by SSA to form the basis for an award or denial 
of his SSA claim could be potentially useful in deciding the 
veteran's appeal with VA.  Accordingly, an attempt to obtain 
these SSA records should be made.  See Marincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Under the circumstances outlined above, it is clear that 
further development is in order and the appeal is remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action.  

1.  The RO should obtain the veteran's 
records from the Social Security 
Administration, including all medical 
records.

2.  The RO should obtain the veteran's 
medical records from the VA medical 
facility located in New Orleans, 
Louisiana, from August 2003 to the 
present.

3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
determine the current nature and extent 
of his service-connected PTSD.  The 
examiner should determine which 
psychiatric symptoms are attributable to 
the veteran's service-connected PTSD and 
which symptoms are solely attributable to 
non-service connected drug dependence.  
If the examiner cannot attribute any 
symptoms to either the veteran's service-
connected PTSD, or to other non-service 
connected conditions with any degree of 
medical certainty, that should be so 
indicated.  The examiner should assign a 
numerical code under the Global 
Assessment of Functioning that reflects 
only his service connected PTSD.  The 
claims folder must be available to the 
examiner for review.

4.  The RO should then readjudicate the 
veteran's increased rating claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental SOC (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits and all evidence received since 
August 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



